First, that an appeal will lie for the State where the defendant is acquitted or otherwise discharged upon an indictment, as well as for the *Page 169 
defendant who is convicted. Though, he said, were this res integra, he should not be of that opinion upon the words of the acts relative to appeals. Secondly, in this case an appeal lies as well as a writ of error. Thirdly, the indictment should state in whom the property was, or that it was the property of some person unknown; otherwise, he could not plead in bar to another indictment for the same case. It was, therefore, not uniformality or refinement within the act of Assembly, but a matter of substance not cured by it.
Judgment arrested.
NOTE. — This case, so far as it decides that an appeal lies for the State upon the acquittal of the defendant, has been overruled by S. v.Jones, 5 N.C. 257.
Cited: S. v. Gallimore, 24 N.C. 376; S. v. Hill, 79 N.C. 659; S. v.Ostwalt, 118 N.C. 1220; S. v. Ford, 168 N.C. 166.